Citation Nr: 0940539	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-40 253	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife 




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from August 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles and San Diego, California, 
respectively, which denied service connection for 
posttraumatic stress disorder (PTSD) and a left knee 
disability.  These claims are now under the jurisdiction of 
the St. Petersburg, Florida RO.  

The Veteran testified at a March 2009 Board hearing at the 
St. Petersburg, Florida RO before the undersigned Chief 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the file.

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The evidence is at least in equipoise that the Veteran has 
PTSD as a result of his in-service combat experiences. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for PTSD as a result of his combat experiences 
while serving in an artillery unit in Vietnam.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009), a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors, and credible supporting evidence that the claimed 
in- service stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f).  

The first criterion under section 3.304(f) requires a 
diagnosis of PTSD established in accordance with 38 C.F.R. § 
4.125(a), which mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  

Here, in a November 2007 VA examination conducted in 
connection with this claim, the Veteran reported that he 
experiences nightmares of war on an almost nightly basis 
which began about ten years after he left the service.  He 
reported getting about three hours of sleep per night.  The 
Veteran also reported that he had become withdrawn socially 
in the past seven years.  The Veteran's general appearance 
was clean, his speech and thought process unremarkable, his 
affect normal, and his attention intact.  His mood was 
depressed.  He was oriented to person, time, and place.  He 
denied having panic attacks.  He reported markedly diminished 
interest or participation in significant activities, as well 
as a feeling of detachment or estrangement from others.  This 
examination report also cites two VA PTSD screens conducted 
in July and October 2007 that were negative for PTSD 
according to the Veteran's answers.  The examiner concluded 
that the Veteran had depression but not PTSD.  

A January 2008 VA treatment record reflects a diagnosis of 
PTSD, combat related, by a clinical psychologist.  A February 
2008 VA treatment record likewise reflects a diagnosis by a 
staff psychiatrist of chronic severe PTSD that meets all the 
criteria for the diagnosis.  VA treatment records thereafter, 
dated most recently in September 2008, consistently reflect a 
diagnosis of PTSD.  Finally, an August 2008 letter written by 
a VA staff psychiatrist states that the Veteran meets all the 
DSM-IV criteria for a diagnosis of PTSD which is chronic and 
severe.  These records postdate the November 2007 VA 
examination, reflect diagnoses from two mental health 
professionals, and are based on ongoing treatment of the 
Veteran.  Therefore, the Board finds that the evidence is at 
least in equipoise with respect to whether the Veteran has 
PTSD.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  
Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that he is currently diagnosed with PTSD and thus 
satisfies the first criterion under section 3.304(f).  See 
id.  

Under the second criterion, there must be a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).  

The Board has reviewed the Veteran's service treatment 
records and post-service treatment records.  The Veteran's 
service treatment records, including his November 1968 
separation from service examination, are negative for any 
psychological conditions.  In February 2002, the Veteran was 
admitted to Cedars-Sinai Medical Center after a suicide 
attempt, where he was diagnosed with major depression, not 
otherwise specified (NOS).  In a January 2008 VA treatment 
record, the Veteran reported a number of traumatic incidents 
that occurred while he was in Vietnam, including watching his 
friend die, being one of only 11 out of 69 men who survived a 
four-day battle, and being wounded in a mortar attack.  The 
Veteran reported that he has dreams of the trauma on a daily 
basis that wake him up from his sleep.  The evaluating 
psychologist found that the Veteran's PTSD was combat-
related.  The August 2008 letter from the VA psychiatrist 
also states that the Veteran's PTSD is combat-related.  
Because the Veteran described PTSD symptoms related to his 
combat experiences in the January 2008 VA treatment record, 
and was found to have PTSD related to combat by two mental 
health professionals, the Board finds that the Veteran's PTSD 
stems from his claimed in-service stressors based on the 
medical evidence. 

The third criterion under 38 C.F.R. § 3.304(f) requires 
credible evidence that the claimed in-service stressors 
actually occurred.  In this regard, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West Supp. 2005); 38 C.F.R. § 3.304(d) (2009).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy, the veteran's lay testimony alone, absent 
clear and convincing evidence to the contrary, may establish 
the occurrence of the claimed in-service stressor if it is 
related to such combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See 38 
C.F.R. § 3.304(f).  With respect to determining whether the 
veteran engaged in combat with the enemy, certain military 
citations, including the Purple Heart, constitute sufficient 
evidence that a particular veteran engaged in combat, absent 
evidence to the contrary.  See VAOPGCPREC 12-99.

In April 2007, the Army Board for Correction of Military 
Records rendered a decision to amend the Veteran's military 
records to reflect the award of the Purple Heart for a 
shrapnel wound in the back.  Accordingly, a November 2007 DD 
Form 215 officially corrected the Veteran's DD 214 by adding 
the award of the Purple Heart, among other citations.  As 
there is no evidence to the contrary, this citation 
establishes that the Veteran engaged in combat with the 
enemy.  See id.  Thus, the Veteran's lay statements alone can 
establish the existence of in-service stressors, provided his 
statements are consistent with the circumstances, conditions, 
or hardships of the Veteran's service.  See 38 C.F.R. 
§ 3.304(f).  

The Veteran submitted a September 2006 letter listing a 
number of the stressful incidents he experienced in service.  
Shortly after arriving in Vietnam, the Veteran was stationed 
at the Dak-To Air Strip for five days.  The base was targeted 
by rocket fire almost every night.  One night a rocket struck 
a plane on the Air Strip, which caused an explosion 500 
meters away from the Veteran's bunker.  The rockets also hit 
the bunker next to the bunker where the Veteran slept, 
resulting in the death of three soldiers whom the Veteran had 
been stationed with in the United States.  The Veteran helped 
recover body parts as well as anything else he could find 
belonging to his friends.  While in combat, the Veteran 
witnessed the death of one of his best friends.  They had 
just jumped into a hole together to avoid sniper fire.  When 
the Veteran's friend stuck his head up for a moment, he was 
shot through his helmet and his "brains were blown all 
over" the Veteran.  The Veteran also reported being in 
constant combat with the enemy for two or three weeks, day 
and night, in the Battle of Dak-To.  The Veteran's company 
was surrounded and incurred heavy casualties.  The Veteran 
was wounded as well by fragments from a mortar round which 
hit within three meters of the position he was in.  There 
were five soldiers in that position, including the Veteran, 
and the mortar killed three of them.  One of the soldiers, a 
friend of the Veteran, lost his leg and died in the arms of 
the Veteran two hours later.  The Veteran listed another 
incident in which he walked down a street in the city of Tui-
Wa and saw the bodies of a number of Vietnamese girls who had 
been shot dead in the street.  The Veteran stated it was a 
sight he could never forget, and all he could think of was 
his own daughter in the United States. 

The Board finds these statements credible based on the 
Veteran's combat experience and the fact that the incidents 
described are consistent with such service.  Because the 
Veteran was in combat, these statements alone are sufficient 
to corroborate his in-service stressors.  Thus, the Veteran 
has satisfied the third criterion for establishing service 
connection for PTSD.  

Accordingly, service connection for PTSD is granted.  In 
rendering this decision, the benefit-of-the-doubt rule was 
applied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD has been 
granted, as discussed above.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran claims entitlement to service connection for a 
left knee disability.  The Board finds that further 
development is necessary before this claim can be properly 
adjudicated.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to assist the veteran in the development 
of a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This duty 
includes making as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including service treatment records.  See 38 C.F.R. 
§ 3.159(c)(2)(3).

In a December 2007 statement, the Veteran alleges that in 
April 1966 he injured his left knee in a parachute landing 
during jump school training at Fort Benning, Georgia.  He 
states that his knee swelled and caused severe pain to the 
extent that he was taken to the hospital, where he was 
diagnosed with a sprain and issued pain medication, crutches, 
and an ace bandage.  The RO did not request the Veteran's 
service treatment records in connection with this claim, and 
the claims file does not contain the Veteran's 
hospitalization records in service.  Therefore, the agency of 
original jurisdiction should request all of the Veteran's 
service treatment records, to include the Veteran's 
hospitalization records at Fort Benning, Georgia for the 
period between April 1, 1966 and May 31, 1966. 

If any new service treatment records are obtained reflecting 
diagnoses, treatment, or complaints relating to the Veteran's 
left knee, a new examination should be scheduled to assess 
whether the Veteran's current left knee condition is related 
to service based on all of the evidence of record.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain all of the Veteran's service 
treatment records, especially any clinical 
records reflecting hospitalization at Fort 
Benning, Georgia for the period between 
April 1, 1966 and May 31, 1966.  All 
efforts to obtain the Veteran's service 
treatment records must be documented and 
associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of this notification associated 
with the claims file. 

2.  If new service treatment records are 
obtained reflecting diagnoses, treatment, 
or complaints relating to the Veteran's 
left knee, the Veteran should be scheduled 
for a new examination to determine the 
etiology of his left knee condition based 
on all of the evidence of record.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's left 
knee condition is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


